Citation Nr: 0315818	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for service-
connected malunion of the sternum, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from March 1969 to 
August 1972.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which granted entitlement to 
service connection for malunion of the sternum, status 
post exploratory surgery for Hodgkin's disease with 
sternum-splitting incision with residual pain.  A 
10 percent disability rating was assigned, effective 
September 13, 1999.  The veteran timely appealed, 
contending that a higher rating was warranted.   

Although a personal hearing was scheduled in June 2002 before 
a Veterans law Judge at the RO, the hearing was cancelled by 
the veteran.  The veteran has not since requested that 
another hearing be rescheduled.


FINDING OF FACT

The medical evidence on file shows musculoskeletal 
symptomatology associated with the veteran's service-
connected malunion of the sternum with associated pain.


CONCLUSION OF LAW

The schedular requirements for an evaluation of 20 percent 
for the service-connected sternum disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Diagnostic Code 5203 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected sternum disability, which is currently evaluated as 
10 percent disabling. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, an analysis of the 
claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  The veteran was provided with the appropriate law 
and regulations and informed of the kinds of evidence which 
would support his increased rating claim in the December 2001 
Statement of the Case.  

Crucially, a letter was sent by the Board to the veteran 
in January 2003 in which the veteran was specifically 
informed of the VCAA.  The letter explained that VA 
would obtain government records and would make 
reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian 
of any records.  Further, he was advised that it 
remained his responsibility to ensure that VA received 
the relevant nongovernmental records.  The veteran was 
given 30 days from the date of the letter to respond.  
No additional medical evidence was submitted by the 
veteran.   

The Board believes that the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. 
Cir., May 1, 2003) does not conflict with its decision in 
this case because the veteran has been requested to submit 
additional evidence and has not responded.  

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to an increased evaluation for service-
connected malunion of the sternum.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are of 
record a private hospital report and VA outpatient treatment 
records and examination reports, with the most recent 
examination report in September 2001.   

The Board concludes that all available evidence which is 
pertinent to the claim on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional evidence that could be obtained and added to the 
VA claim folder.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

Specific schedular criteria 

The RO has rated the veteran's malunion of the sternum by 
analogy to 38 C.F.R. § 4.97, Diagnostic Code 6843 for 
traumatic chest wall defect.  Traumatic chest wall defect is 
rated based on restrictive lung disease.  The veteran is 
currently rated 10 percent disabled under Diagnostic Code 
6843.  

Under Diagnostic Code 6843, a 10 percent evaluation is 
warranted when Forced Expiratory Volume at one second (FEV-1) 
is 71 to 80 percent predicted, or when the ratio of FEV-1 to 
Forced Vital Capacity (FVC) is 71 to 80 percent, or when 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent evaluation is warranted when FEV-1 
is 56 to 70 percent predicted, or when the ratio of FEV-1 to 
FVC is 56 to 70 percent, or when DLCO (SB) is 56 to 65 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2002).
  
Diagnostic Code 5203 provides for a 10 percent rating for 
malunion of the clavicle or scapula or for nonunion without 
loose movement.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  Or the disability 
can be rated on impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Initially assigned ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a claimant to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Extraschedular ratings

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002).

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands 
for the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See also VAOPGCPREC 6-96 (finding that the 
Board may deny extraschedular ratings, provided that the RO 
has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. 3.321.  

Factual background

The veteran was hospitalized in February 1986 due to 
Hodgkin's lymphoma; he underwent surgery which involved 
splitting the sternum.  It was noted that the veteran 
tolerated the procedure well and that his postoperative 
course was unremarkable.  

Service connection for Hodgkin's disease was granted in July 
1994 due to a change in VA regulations pertaining to exposure 
to herbicides in Vietnam.

Private medical records reveal that the veteran was involved 
in a rollover motor vehicle accident in July 1994 and 
complained of left chest wall pain that increased on deep 
inspiration.  Chest X-rays did not show any pneumothorax or 
rib fracture.  An abdominal CT showed left rib fractures 
without intra-abdominal pathology.  The final diagnosis was 
left rib fractures.

The veteran complained on VA examination in March 2000 of 
chronic pain in the area of his sternum-splitting incision.  
Examination revealed a 35 cm scar with tenderness in the 
proximal 1/3rd with palpable wire sutures.  Twisting and 
bending resulted in crepitation and increased pain.  The 
diagnosis was clinical malunion of the sternum, status-post 
exploratory surgery for Hodgkin's disease with sternum-
splitting incision with residual pain.  The examiner noted 
that there was no evidence of muscle or rib damage and that 
the veteran had moderate functional impairment, primarily 
involving bending forward.  X-rays of the chest were normal.

In the August 2000 decision which forms the basis for this 
appeal, the RO granted service connection for malunion of the 
sternum and assigned a 10 percent rating by analogy to 
Diagnostic Code 6843.

According to VA outpatient records for April 2001, the 
veteran had a normal shoulder shrug.  Motor examination was 
5/5 in the upper and lower extremities, with normal muscle 
bulk and tone.

On VA examination in September 2001, the veteran continued to 
complain of sternal pain when he moved in certain ways.  
Examination revealed that the veteran's lungs were clear.  
Clubbing of his fingers was consistent with chronic 
obstructive pulmonary disease (COPD); there was no cyanosis 
or edema.  The diagnosis was musculoskeletal pain of the 
chest, with pain elicited when the veteran moved in certain 
ways required for his work or when he took a deep breath, but 
generally not affecting his breathing; and probable COPD, 
with 90 pack year smoking history.  The veteran denied any 
breathing problems except as related to the musculoskeletal 
condition of the chest wall.  

Analysis

Selection of diagnostic code

The veteran's service-connected sternum disability is 
currently evaluated as 10 percent by analogy to  38 C.F.R. 
§ 4.97, Diagnostic Code 6843 [traumatic chest wall defect].  
See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  As noted by the Board above, this 
diagnostic code rates such a disability as restrictive lung 
disease.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The recent medical evidence, which is generally consistent 
with the veteran's medical history, indicates that the 
veteran's major problem is with musculoskeletal pain and some 
limitation of motion of the upper trunk.  Significantly, the 
veteran has reported musculoskeletal pain and is not claiming 
a problem with restriction of breathing.  Moreover, the 
medical evidence does not link any limitation of pulmonary 
function to the veteran's service-connected sternum 
disability.  Indeed, the medical evidence demonstrates that a 
non service-connected pulmonary disability, COPD, exists.  
Because the veteran's complaints and the relevant clinical 
findings with respect to the veteran's service-connected 
disability are musculoskeletal, not pulmonary, in nature, the 
Board concludes that the use of Diagnostic Code 6843 is not 
appropriate in this case.    

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the service-connected sternum disability is 
most appropriately rated as analogous to Diagnostic Code 5203 
[impairment of the clavicle or scapula].  The sternum and 
clavicle/scapula are located in the same anatomical area and 
the symptomatology is closely analogous.  See 38 C.F.R. 
§ 4.20. 

The Board additionally observes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5297, involving removal or resection of the 
ribs, is not applicable because there is no medical evidence 
that the exploratory surgery for Hodgkin's disease caused 
removal of or affected the ribs.  

The Board has also considered the application of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 [other scars].  However, such 
scars are rated based on limitation of function of the part 
affected, which in essence would call for rating the 
disability under Diagnostic Code 6843, which as described 
above is not appropriate in this case.

In short for the reasons expressed above, the Board has 
concluded that the veteran's service-connected sternum 
disability is most appropriately rated by analogy to 
Diagnostic Code 5203.

Schedular rating

The evidence on file reveals that the veteran has complained 
of sternal pain, especially with certain movements required 
for his job.  VA examinations in March 2000 and September 
2001 indicate that his sternum did not heal after surgery for 
Hodgkin's disease in 1986, with the examiner in March 2000 
concluding that there was nonunion of the sternum that caused 
pain and difficulty performing forward bending movements, 
especially when involving twisting or lifting movements.  
Functional impairment was considered moderate.  
Musculoskeletal pain of the chest was also diagnosed on VA 
examination in September 2001.  

Initially, the Board notes that the criteria set forth in the 
rating formula do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

After having carefully considered the matter, the Board 
believes that because there is evidence of pain and some 
difficulty with movement of the upper trunk due to nonunion 
of the sternum, the veteran's symptomatology more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5203.  See 38 C.F.R. § 4.7.  This is the 
maximum  rating available under that diagnostic code. 

The Board additionally observes that the although veteran's 
sternum disability could arguably be rated on impairment of 
function of a contiguous joint, as is allowed under 
Diagnostic Code 5203, there is no evidence of limitation of 
motion of the arm or shoulder caused by the service-connected 
sternum disability. 

DeLuca consideration

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, since a 20 percent evaluation has been granted for 
the veteran's service-connected sternum disability, and since 
this is the maximum available schedular rating under 
Diagnostic Code 5203, the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See the 
Court's holding in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Extraschedular consideration

As noted above, the Court has held that the question of an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996); see also VAOPGCPREC 6-96.  In the December 2001 
Statement of the Case, the RO cited 38 C.F.R. § 3.321(b)(1) 
in the law and regulations section.  Because the veteran has 
been given the regulations on the assignment of an 
extraschedular rating, the Board believes that it should 
address the possibility of the assignment of an 
extraschedular rating for the disability at issue.   

A review of the evidence does not show an exceptional or 
unusual disability picture warranting an extraschedular 
evaluation.  The veteran has not been hospitalized for his 
sternum disability.  Additionally, it was noted on VA 
examination in September 2001 that the functional impairment 
due to the disability was moderate.  There is no evidence of 
marked interference with employment due to the disability.  
There is also no evidence of an unusual clinical picture.  
Accordingly, an extraschedular evaluation is not warranted.

Fenderson consideration

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a claimant to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson. 

The medical evidence of record indicates that the veteran's 
service-connected sternum disability has remained relatively 
stable since September 1999, with continued complaints of 
musculoskeletal chest pain and difficulty with certain 
movements.  There is no evidence which is suggestive of 
symptomatology consistent with the assignment of a disability 
rating other than 20 percent at any time since September 13, 
1999.





CONTINUED ON NEXT PAGE



ORDER

A disability rating of 20 percent for the service-connected 
sternum disability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

